           IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


UNITED STATES OF AMERICA,
                                         *

                                         *
      V.




PAULINE MEDIKO BADIKI,                            OL17-CR-342-ELR-AJB
FERDINAND MEDIKO, and                    *

MONICA MEDIKO                            *

                                         *




                                   ORDER


      This matter is before the Court for consideration of Magistrate Judge Alan J.

Baverman's Report and Recommendation ("R&R") [Doc. 49]. Importantly, Judge

Baverman recommends that the motion to suppress statements [Doc. 32]; motion


to suppress evidence [Doc. 34]; and motion to suppress emails [Doc. 38] be denied.

Additionally, Magistrate Judge Baverman recommends that the motion for severance


[Doc. 31] be denied in part and deferred in part and declares the case is Ready for

Trial. In the time period allotted for the parties to object to the R&R,

Defendants, by and through counsel, filed objections [Docs. 53 and 54] to the

R&R. For the following reasons, the Court ADOPTS the R&R and OVERRULES

Defendants' objections.
      The district court reviewing an R&R "shall make a de novo determination of

those portions of the report or specified proposed findings or recommendations to

which objection is made." 28 U.S.C. § 636(b)(l). If neither party objects, the

district judge need only review the R&R for clear error and "may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the

magistrate judge." Id. A party objecting to an R&R "must specifically identify

those findings objected to. Frivolous, conclusive, or general objections need not be


considered by the district court." United States v. Schultz, 565 F.3d 1353, 1361 (11th

Cir. 2009) (quoting Marsden v. Moore, 847 F.2d 1536, 1548 (11th Cir. 1988))

(internal quotation marks omitted.). If there are no specific objections made to

factual findings made by the magistrate judge, there is no requirement that those

findings be reviewed de novo. Garvey v. Vaughn, 993 F.2d 776, 779 n. 9 (1 1th Cir.


1993). Absent objection, the district court judge "may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate [judge],"

28 U.S.C. § 636(b)(l)(C), and may accept the recommendation if it is not clearly

erroneous or contrary to the law. Fed. R. Crim. P. 59. In accordance with 28 U.S.C.


§ 636(b)(l)(C), and Rule 59 of the Federal Rules of Criminal Procedure, the Court

has conducted a de novo review of those portions of the R&R to which Defendants

object and has reviewed the remainder of the R&R for plain error. See United States

v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983).
Discussion


       Defendants' objections focus primarily on Magistrate Judge Baverman's

finding that the Lean1 good faith exception applies to the search warrant used by

investigators to seize evidence from Defendants' Yahoo! email accounts. As a


starting point. Defendants acknowledge they did not discuss Lean in their briefing,

but attribute that to the Government's failure to address the same. The Government,


as Defendants point out, did not respond at all to Defendants' Motion to Suppress.


That the Government did not argue Lean, however, does not preclude the Magistrate


Judge from considering its application. Contrary to Defendants' position that in this

case, officers had no reasonable grounds for believing the warrant was properly


issued because the affidavit supporting the warrant is so lacking in indicia of

probable cause as to render official belief in its existence [Doc. 53 at 3], the

Magistrate Judge found otherwise [Doc. 49 at 50]. The undersigned agrees with the

Magistrate Judge's analysis and findings here. This Court therefore rejects

Defendants' argument that this was a "bare bones" affidavit, and adopts the


Magistrate Judge's finding that the warrant does establish a sufficient nexus

between the email accounts and the federal crimes under investigation. In


addressing Defendants' reliance on United States v. Blake, 868 F.3d 960, 974 (11th

Cir. 2017), to argue that the warrant is overly broad, the Magistrate Judge



' United States v. Leon, 468 U.S. 897 (1984).

                                                3
acknowledges that the warrant in this case had no temporal limitation and allowed

the Government to obtain all records from the email accounts [Doc. 49 at 52].

However, as the Magistrate Judge correctly reasons, the warrant did limit the


Government to seizing records that evidenced the crimes under investigation [Id.

and Doc. 38-1 (Search Warrant), Section II, specifying information, "that constitutes


fmits, evidence, and instmmentalities of violations of 42 U.S.C. § 1760 (fraud in

connection with food entitlement programs).. ."].


      In addition to Defendants' objections to the Magistrate Judge's R&R relating

to the seized emails, Defendant Monica Mediko, objects [Doc. 54] to the Magistrate

Judge's recommendation to deny her motion to suppress statements [Doc. 32].


After carefully weighing several factors, the Magistrate Judge reasoned that Monica

Mediko was not in custody and made her statements voluntarily. Defendant


correctly points out factors presented in other cases that factually are not present in


this case. However, given that each case requires a totality of the circumstances


analysis, the Magistrate Judge properly assessed the relevant factors.


                                     Conclusion


      After conducting a de novo review of those portions of the R&R to which

Defendants object and reviewing the remainder of the R&R for plain error, this

Court finds that the Magistrate Judge's factual and legal conclusions are correct.


Accordingly the Court OVERRULES Defendants' Objections [Docs. 53 and 54],
and ADOPTS the R&R [Doc. 49] as the Opinion and Order of this Court. The

Court DENIES Defendants' motions to suppress evidence [Doc. 32] [Doc. 38],

DENIES AS ABANDONED Defendants' motion to suppress search and seizure

[Doc. 34], and DENIES Defendants' motion to sever [Doc. 31] with respect to

overspill and prejudice, but TAKES UNDER ADVISEMENT Defendants' motion

to sever [Doc. 31] with respect to Bruton,2 for which a pretrial hearing will be

scheduled if necessary.


       As previously directed by the undersigned [Minute Order dated 01/07/2019],

Defendants are to inform the Court by February 7, 2019, whether they intend to go

to trial or resolve the case in some other manner.




                                  '^/^
       SO ORDERED, this ^1 day of January, 2019.



                                                  ^^W7.<'- ^^)
                                             Eleanor L. Ross
                                             United States District Judge
                                             Northern District of Georgia




2 Bruton v. United States, 391 U.S. 123 (1968).

                                                  5
